


110 HR 3242 IH: Strengthening America’s Innovation and

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3242
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mrs. McMorris Rodgers
			 (for herself and Mr. McKeon)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 and the Higher Education Act of 1965 to improve the ability of the United
		  States to be competitive in a global economy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening America’s Innovation and
			 Competitiveness Act.
		2.Adjunct teacher
			 corpsSubpart 1 of part C of
			 title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671
			 et seq.) is amended—
			(1)by redesignating
			 chapter C as chapter D; and
			(2)by inserting after
			 chapter B the following:
				
					CGrants for adjunct
				teacher corps
						2315.PurposeThe purpose of this chapter is to create
				opportunities for professionals and other individuals with subject-matter
				expertise to teach secondary school courses in the core academic subjects,
				particularly mathematics, science, and critical foreign languages, on an
				adjunct basis.
						2316.Grants
				authorizedThe Secretary is
				authorized to award grants on a competitive basis to eligible entities to
				recruit, train, and place well-qualified individuals to serve as adjunct
				teachers in secondary school courses in core academic subjects, particularly
				mathematics, science, and critical foreign languages.
						2317.Duration of
				grantsThe Secretary may award
				grants under this chapter for a period of not more than 5 years.
						2318.PrioritiesIn awarding grants under this chapter, the
				Secretary shall give priority to eligible entities that propose to—
							(1)serve high-need
				local educational agencies that have a large number or percentage of students
				performing below grade level, including local educational agencies that are not
				making adequate yearly progress under section 1111(b)(2);
							(2)serve local
				educational agencies or educational service agencies all of whose schools are
				designated with a school locale code of 41, 42, or 43, as determined by the
				Secretary;
							(3)recruit, train,
				and provide schools adjunct teachers of mathematics, science or critical
				foreign languages; and
							(4)recruit adjunct
				faculty to serve in schools that have an insufficient number of teachers with
				demonstrated expertise in the subjects the adjunct faculty will teach.
							2319.Application
							(a)In
				generalTo be considered for a grant under this chapter, an
				eligible entity shall submit an application to the Secretary at such a time, in
				such manner, and containing such information as the Secretary may reasonably
				require.
							(b)ContentsThe
				application shall, at a minimum, include a description of—
								(1)the need for, and
				expected benefits of using, adjunct teachers in the participating schools,
				which may include information on the difficulty participating schools face in
				recruiting qualified faculty and the achievement levels of students in those
				schools;
								(2)the goals and
				objectives for the project, including the number of adjunct teachers the
				eligible entity intends to place in classrooms and the specific gains in
				academic achievement intended to be achieved;
								(3)how the eligible
				entity will recruit qualified individuals and appropriate public and private
				institutions to participate in the program;
								(4)how the eligible
				entity will generate support among appropriate constituencies, such as
				businesses, state and local government, and teachers;
								(5)the participating
				schools and grade levels at which, and the subjects in which the eligible
				entity proposes to have the adjunct faculty teach;
								(6)how the eligible
				entity will use funds received under this section, including how the eligible
				entity will evaluate the success of the program;
								(7)how the eligible
				entity will ensure that low-income students in participating schools and local
				educational agencies will, during the period of the grant, receive instruction
				in the core academic subjects, particularly mathematics, science and critical
				foreign languages, from a teacher with demonstrated subject-matter expertise in
				the subject taught;
								(8)the eligible entity’s commitment, after the
				project period ends, to continue to hire and employ adjunct teachers, as
				needed, to teach secondary school courses in the core academic subjects,
				particularly in mathematics, science and critical foreign languages; and
								(9)how the eligible
				entity will overcome legal, contractual, or administrative barriers to
				employment of adjunct faculty in the participating State or local educational
				agency or agencies.
								2320.Uses of
				funds
							(a)Required
				usesEach eligible entity that receives a grant under this
				chapter shall use the grant funds—
								(1)to develop the capacity of the local
				educational agency or the State educational agency, or both, to identify,
				recruit, and train qualified individuals outside of the elementary and
				secondary education system (including individuals in business and government,
				and individuals who would participate through distance-learning arrangements)
				to become adjunct teachers in secondary schools in the core academic subject
				areas, particularly mathematics, science, and critical foreign language
				courses; and
								(2)to collect and
				report such performance information as the Secretary may require, including
				information needed for the national evaluation conducted under section
				2320B.
								(b)Optional
				usesEach eligible entity that receives a grant under this
				chapter may use the grant funds for one or more of the following:
								(1)To provide signing
				bonuses and other financial incentives to encourage individuals to become
				adjunct teachers in mathematics, science and critical foreign language
				courses.
								(2)To reimburse
				outside entities for the costs associated with allowing an employee to serve as
				an adjunct teacher, except that these costs shall not exceed the total cost of
				salary and benefits for teachers with comparable experience or expertise in the
				local educational agency.
								(3)To provide
				pre-service training to adjunct teachers, including the on-going mentoring of
				such teachers by highly qualified teachers.
								2320A.Matching
				requirementEach eligible
				entity that receives a grant under this chapter shall provide, from non-Federal
				sources, an amount equal to 100 percent of the amount of the grant (in cash or
				in kind) to carry out the activities supported by the grant.
						2320B.National
				evaluationFrom the amount
				reserved for this chapter for any fiscal year, the Secretary may reserve not
				more than 5 percent to conduct an independent evaluation, by grant or by
				contract, of the adjunct teacher corps program carried out under this chapter,
				which shall include an assessment of the impact of the program on student
				academic achievement. The Secretary shall report the results of this evaluation
				to the appropriate committees of Congress.
						2320C.Program
				performance
							(a)ReportEach
				eligible entity receiving a grant under this chapter shall prepare and submit
				to the Secretary a final report on the results of the project that contains
				such information as the Secretary may require. At a minimum, the report shall
				include information on the academic achievement of students receiving
				instruction from an adjunct teacher.
							(b)MethodsThe
				information required under this section shall be—
								(1)reported in a
				manner that provides for a comparison of student achievement data prior to,
				during, and after implementation of the adjunct teacher corps program;
				and
								(2)disaggregated by
				race, ethnicity, disability status, English proficiency, and status as
				economically disadvantaged, except that such disaggregation shall not be
				required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the result would
				reveal personally identifiable information about an individual student.
								2320D.DefinitionsFor purposes of this chapter:
							(1)Adjunct
				teacherThe term adjunct teacher means a teacher
				who—
								(A)possesses, at a
				minimum, a bachelor’s degree; and
								(B)has demonstrated
				expertise in the subject matter the teacher teaches by—
									(i)having met the
				requirements of section 9101(23)(B)(ii); or
									(ii)having met an
				alternative measure of subject-matter expertise, as determined by the
				Secretary.
									(2)Critical foreign
				languageThe term critical foreign language means
				a foreign language considered most critical to ensure future United States
				national security and economic prosperity, as determined by the
				Secretary.
							(3)Eligible
				entityThe term eligible entity means—
								(A)a local
				educational agency;
								(B)a public or
				private entity (which may be a State educational agency); or
								(C)a partnership
				consisting of a local educational agency and a public or private entity.
								(4)High need local
				educational agencyThe term high-need local educational
				agency has the meaning given to the term in section
				2102(3).
							.
			3.Advanced
			 placement amendments
			(a)PurposesSection
			 1702 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6532) is
			 amended—
				(1)in
			 paragraph (8), by striking and at the end;
				(2)in
			 paragraph (9), by striking the period at the end and inserting a semicolon;
			 and
				(3)by
			 adding at the end the following:
					
						(10)to increase the
				number of students who complete advanced placement courses and pass advanced
				placement tests in mathematics, science, and critical foreign languages, and to
				increase the number of teachers who are prepared to teach those courses;
						(11)to encourage
				States and the private sector to increase their support for advanced placement
				and pre-advanced placement programs, in order to leverage the Federal
				investment in this important area;
						(12)to encourage
				State and local educational agencies to provide additional compensation for
				teachers who become qualified to teach advanced placement courses in
				mathematics, science, and critical foreign languages and whose students pass
				advanced placement tests in those subjects; and
						(13)to support
				State-wide efforts to increase the availability of, and enrollment in, advanced
				placement and pre-advanced placement programs, particularly for low-income
				students.
						.
				(b)Advanced
			 placement test fee programSection 1704 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6534) is amended—
				(1)in
			 subsection (a), in the matter preceding paragraph (1)—
					(A)by striking
			 reimburse low-income individuals to cover and inserting
			 pay; and
					(B)by striking
			 fees, if the low-income individuals, and inserting fees
			 for low-income individuals, if those individuals;
					(2)in subsection
			 (d)(3), by striking required under chapter 1 of subpart 2 of part A of
			 title IV of the Higher Education Act of 1965. and inserting that
			 the student is low-income (as defined in section 1707(3)).; and
				(3)in subsection
			 (f)(1)(D), by striking socioeconomic status. and inserting
			 whether the student is low-income (as defined in section
			 1707(3))..
				(c)Advanced
			 placement incentive program grantsSection 1705 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6535) is amended—
				(1)in
			 subsection (a)(3), by striking  local educational agency, or national
			 nonprofit educational entity through the period at the end and
			 inserting a local educational agency, or a nonprofit educational entity
			 that applies in partnership with a State or local educational
			 agency.;
				(2)in subsection
			 (c)—
					(A)by amending
			 paragraphs (3), (4), and (5) to read as follows:
						
							(3)develops or
				expands advanced placement or pre-advanced placement programs in mathematics,
				science, or critical foreign languages;
							(4)demonstrates an
				intent to carry out activities that target schools with a high concentration of
				low-income students;
							(5)are part of a
				State-wide strategy for increasing the availability of advanced placement
				courses in mathematics, science, and critical foreign languages, particularly
				for low-income students; or
							(6)demonstrates an
				intent to carry out activities that target local educational agencies whose
				schools are designated with a school locale code of 41, 42, or 43, as
				determined by the Secretary.
							;
				and
					(B)by striking
			 paragraphs (6) and (7);
					(3)by amending
			 subsection (d)(1)(B) to read as follows:
					
						(B)activities to
				increase the number of students who have the rigorous academic preparation and
				skills needed to succeed in advanced placement
				courses;
						;
				(4)in subsection
			 (f)(1)—
					(A)in subparagraph
			 (C), by striking and at the end;
					(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(E)the number of
				teachers served through the grant who become qualified to teach advanced
				placement
				courses.
							;
					(5)by redesignating
			 subsections (d), (e), and (f) as (e), (g), and (h), respectively;
				(6)by inserting after
			 subsection (c) the following:
					
						(d)Equitable
				distributionThe Secretary shall, to the extent
				practicable—
							(1)ensure an equitable
				geographic distribution of grants under this program among the States;
				and
							(2)promote an
				increase in participation in advanced placement courses and tests in all
				States.
							;
				and
				(7)by inserting after
			 subsection (e) (as so redesignated) the following:
					
						(f)Program
				requirementsEach eligible entity that receives a grant under
				this section shall—
							(1)shall provide,
				from State, local, or other sources, funds sufficient to cover at least
				two-thirds of the cost of activities to be carried out under the grant;
				and
							(2)shall, with
				respect to the State or local educational agency or agencies participating in
				the project, not later than the first year of the period for which the grant is
				awarded, establish and implement a policy of providing salary increases or
				bonuses—
								(A)to teachers who
				become qualified to teach advanced placement courses in mathematics, science,
				or a critical foreign language; and
								(B)to teachers whose
				students successfully pass advanced placement examinations in mathematics,
				science, or a critical foreign
				language.
								.
				(d)DefinitionsSection
			 1707 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6537) is
			 amended—
				(1)in paragraph (3),
			 by striking data on children in families receiving assistance under part
			 A of title IV of the Social Security Act through the period at the end,
			 and inserting or through an alternate method that extrapolates from that
			 data.; and
				(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(3)by inserting after
			 paragraph (1) the following:
					
						(2)Critical foreign
				languagesThe term critical foreign languages
				refers to languages designated by the Secretary as those most critical to help
				ensure the future national security and economic prosperity of the United
				States.
						.
				(e)Advanced
			 placement programsPart G of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6531 et seq.) is amended by adding
			 at the end the following:
				
					1708.National
				activitiesThe Secretary may
				reserve up to 5 percent of the amount appropriated for a fiscal year under
				section 1002(g) for this part, to be used for peer review of applications for
				grants under this part, as well as for research, evaluation, and technical
				assistance.
					.
			4.Math
			 nowPart F of title I of the
			 Elementary and Secondary Education Act (20 U.S.C. 6511 et seq.) is amended to
			 read as follows:
			
				FMath
				now
					1Math now for
				elementary school students
						1601.Math now for
				elementary school students program
							(a)Purpose;
				definition
								(1)PurposeThe
				purpose of this section is to improve instruction in mathematics for students
				in kindergarten through sixth grade by implementing mathematics programs that
				reflect the best available evidence on mathematics instruction, in order to
				enable all students to reach grade-level achievement standards and prepare them
				to enroll in and pass algebra courses.
								(2)DefinitionAs
				used in this section, the term eligible entity means
									(A)A local
				educational agency with one or more elementary or middle schools—
										(i)with significant
				numbers or percentages of students whose mathematics skills are below grade
				level;
										(ii)that are not
				making adequate yearly progress in mathematics under section 1111(b)(2);
				or
										(iii)in which
				students are receiving instruction in mathematics from teachers who do not have
				expertise in mathematics;
										(B)a State
				educational agency;
									(C)educational
				service agencies that serve areas whose schools are designated with a school
				locale code of 41, 42, or 43, as determined by the Secretary; or
									(D)a partnership of
				one more agencies described in subparagraph (A), (B), or (C), which may also
				include one or more institutions of higher education, nonprofit organizations,
				and for-profit organizations.
									(b)Program
				authorized
								(1)GeneralFrom
				the amounts appropriated to carry out this section for any fiscal year, the
				Secretary is authorized to award competitive grants of up to five years to
				eligible entities to carry out activities consistent with the purpose of this
				program in local educational agencies that meet the criteria described in
				subsection (a)(2)(A).
								(2)PriorityIn
				making grants under this section, the Secretary may give priority to
				applications for projects that—
									(A)will implement
				Statewide strategies for improving elementary school mathematics instruction
				and raising mathematics achievement in kindergarten through sixth grade;
				or
									(B)schools designated
				with a school local code of 41, 42, or 43, as determined by the
				Secretary.
									(c)Uses of
				funds
								(1)Mandatory
				usesA grantee shall use grant funds under this section for each
				of the following:
									(A)To implement
				mathematics instructional materials, for students in kindergarten through the
				final grade of a participating elementary school, which involve intensive and
				systematic instruction and are based on the best available evidence on
				mathematics instruction.
									(B)To provide
				professional development for teachers and, if appropriate, administrators and
				other personnel, on the implementation of the new materials (and on the content
				of those materials).
									(C)To conduct
				continuous progress monitoring, which may include the adoption and use of
				assessments that—
										(i)measure student
				progress and identify areas in which students need help learning mathematics;
				and
										(ii)reflect
				mathematics content that is consistent with state academic achievement
				standards in mathematics described in section 1111(b).
										(D)To carry out
				activities, if requested by the Secretary, to assist the Secretary in
				completing the evaluation required under subsection (f).
									(2)Optional
				usesA grantee may use grant funds under this section to collect
				and report the performance data required under subsection (g).
								(d)ApplicationsTo
				be considered for a grant under this section, an eligible entity shall submit
				an application at such time and in such manner as the secretary may require.
				Each application shall include—
								(1)information, on an
				aggregate basis, on the school or schools to be served by the project,
				including such demographic, socioeconomic, and mathematics achievement data as
				the Secretary may request;
								(2)a description of
				the mathematics instructional materials that will be used for the proposed
				project, including information on how those materials reflect the best
				available evidence on mathematics instruction;
								(3)a description of
				the activities that will be carried out under the grant, including a
				description of the professional development that will be provided to teachers,
				and, if appropriate, administrators and other personnel, and of how those
				activities will support achievement of the purposes of the grant; and
								(4)any other
				information the Secretary may reasonably require.
								(e)Equitable
				participationTitle IX, part E, subpart 1 shall apply to this
				program. For the purpose of determining equitable participation, the term
				eligible children (as used in section 9501(a)) means children
				from low-income families (using the measures described in section 1113(a)(5))
				in the area served by the participating local educational agency or
				school.
							(f)Evaluation
								(1)EvaluationThe
				Secretary shall conduct an independent evaluation of the program under this
				section, which shall include an assessment of the impact of the program on
				student achievement, and may use funds available under this section to conduct
				the evaluation.
								(2)Limitation
									(A)In
				generalThe Secretary shall
				ensure that the organization selected to carry out the independent evaluation
				under paragraph (1) does not hold a contract or subcontract to implement any
				aspect of the program under this section.
									(B)SubcontractorsAny
				contract entered into under paragraph (1) shall prohibit the independent
				organization conducting the evaluation from subcontracting with any entity that
				holds a contract or subcontract for any aspect of the implementation of this
				section.
									(g)Technical
				assistance
								(1)Technical
				assistanceThe Secretary may
				use funds available under this section to provide technical assistance to
				prospective applicants and grantees.
								(2)Conflicts of
				interestIf the Secretary carries out paragraph (1) through any
				contracts, the Secretary shall ensure that each contract requires the
				contractor to—
									(A)screen for
				conflicts of interest when hiring individuals to carry out the responsibilities
				under the contract;
									(B)include the
				requirement in subparagraph (A) in any subcontracts the contractor enters into
				under the contract; and
									(C)establish and
				follow a schedule for carrying out subparagraph (A) and paragraph (3) and
				reporting to the Secretary on its actions under those provisions.
									(3)Screening
				processThe screening process described in paragraph (2)(A)
				shall—
									(A)include, at a
				minimum, a review of—
										(i)each individual
				performing duties under the contract or subcontract for connections to any
				State’s program under this section;
										(ii)potential
				financial interests in, or other connection to, products that might be
				purchased by a State educational agency or local educational agency in the
				course of the agency’s implementation of the program under this section;
				and
										(iii)connections to
				teaching methodologies that might require the use of specific products;
				and
										(B)be designed to
				prevent, to the extent possible, bias or the appearance of bias in the
				performance of the responsibilities outlined in the contract or
				subcontract.
									(4)Information
				dissemination
									(A)In
				generalIf the Secretary
				enters into contracts to provide technical assistance under paragraph (1), and
				if a contractor enters into subcontracts for that purpose, each such contract
				and subcontract shall require the provider of technical assistance to clearly
				separate technical assistance provided under the contract or subcontract from
				information provided, or activities engaged in, as part of the normal
				operations of the contractor or subcontractor.
									(B)Separate
				Internet web pagesEfforts to comply with subparagraph (A) may
				include, but are not limited to, the creation of separate Internet web pages
				for the purpose of fulfilling a contract or subcontract entered into under
				paragraph (1).
									(h)Program
				performance and accountability
								(1)In
				generalEach grantee shall collect and report to the Secretary
				such information on the results of the grant as the Secretary may reasonably
				require, including information on—
									(A)the mathematics
				test scores on State or district-wide assessments for all elementary schools in
				the local educational agency or agencies, including both those in schools
				participating in the program under this section and those in schools not
				participating in the program under this section; and
									(B)the percentage of
				students in the schools of the local educational agency who enroll in algebra
				courses and the percentage of those enrollees who pass algebra courses.
									(2)MethodThe
				information required under paragraph (1) shall be—
									(A)reported in a
				manner that allows for a comparison of student achievement before (to the
				extent feasible), during, and after implementation of this section; and
									(B)disaggregated by
				race, ethnicity, disability status, English proficiency, and status as
				economically disadvantaged, except that such disaggregation shall not be
				required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the result would
				reveal personally identifiable information about an individual student.
									(i)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $125,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
							2Math now for
				middle school students
						1611.Math now for
				middle school students program
							(a)Purpose;
				definitions
								(1)PurposeThe
				purpose of this section is to improve the mathematics achievement of
				middle-school students whose achievement is significantly below grade level and
				to enable them to reach challenging State achievement standards, by supporting
				comprehensive mathematics initiatives that are based on the best available
				evidence on mathematics instruction for middle-school students, and that
				improve the quality of mathematics instruction, provide intensive interventions
				to middle-school students whose achievement is significantly below grade level,
				and help build a strong, scientific research base for identifying and
				replicating strategies that improve adolescent mathematics skills.
								(2)DefinitionsAs
				used in this section—
									(A)the term
				eligible entity means—
										(i)a
				local educational agency that has one or more schools;
											(I)with significant
				numbers or percentages of middle-school students whose mathematics skills are
				below grade level;
											(II)that are not
				making adequate yearly progress in mathematics for middle-school students under
				section 1111(b)(2); or
											(III)that have
				mathematics classes that are not taught by teachers with expertise in
				mathematics;
											(ii)a
				State educational agency;
										(iii)educational
				service agencies that serve areas whose schools are designated with a school
				locale code of 41, 42, or 43, as determined by the Secretary; or
										(iv)a
				partnership of one or more agencies described in clause (i), (ii), or (iii),
				which may also include one or more institutions of higher education, non-profit
				organizations, and for-profit organizations; and
										(B)the term
				middle-school students means students in any of the grades six
				through nine.
									(b)Program
				authorized
								(1)In
				generalFrom the amounts appropriated to carry out this section
				for any fiscal year, the Secretary is authorized to award competitive grants of
				up to five years to eligible entities to carry out activities, consistent with
				the purpose of this section, in local educational agencies that meet the
				criteria described in subsection (a)(2)(A)(i).
								(2)PriorityIn
				making awards under this section, the Secretary shall give priority to
				applications for projects that—
									(A)will implement
				Statewide strategies for improving mathematics instruction for middle-school
				students and raising the mathematics achievement of middle-school students who
				are below grade level in mathematics; or
									(B)schools designated
				with a school locale code of 41, 42, or 43, as determined by the
				Secretary.
									(c)Uses of
				funds
								(1)Mandatory
				usesA grantee shall use grant funds under this section for each
				of the following:
									(A)To implement
				interventions that reflect the best available evidence on teaching middle
				school mathematics and that involve intensive and systematic instruction either
				specifically for middle-school students who are not achieving grade-level
				proficiency in mathematics or to increase the mathematics achievement of all of
				the middle-school students in a school, or both.
									(B)To conduct
				continuous progress monitoring, including by adopting and using assessments in
				order to measure middle-school students’ progress and identify areas in which
				they need help in learning mathematics.
									(C)To provide
				professional development for teachers of middle-school students and, as
				appropriate, administrators and other personnel that targets important
				mathematics content knowledge and effective practices and reflects the best
				available evidence on mathematics education for middle-school students.
									(D)To carry out
				activities, if requested by the Secretary, to assist the Secretary in
				completing the evaluation required under subsection (f).
									(2)Optional
				usesA grantee may use grant funds under this section to collect
				and report the performance data required under subsection (g).
								(d)ApplicationsTo
				be considered for a grant under this section, an eligible entity shall submit
				an application at such time and in such manner as the Secretary may require.
				Each application shall include—
								(1)information, on an
				aggregate basis, on the school or schools to be served by the project,
				including such demographic, socioeconomic, and mathematics achievement data for
				middle-school students as the Secretary may request;
								(2)a description of
				the activities to be carried out under the grant, including a description
				of—
									(A)how, and the
				extent to which, the proposed activities reflect the best available evidence on
				mathematics instruction for middle-school students; and
									(B)the professional
				development to be provided to teachers and, if appropriate, administrators and
				other personnel and how that professional development will support achievement
				of the purposes of the project; and
									(3)any other
				information the Secretary may reasonably require.
								(e)Equitable
				participationTitle IX, part E, subpart 1 shall apply to this
				program. For the purpose of determining equitable participation, the term
				eligible children (as used in section 9501(a)) means children
				from low-income families (using the measures described in section 1113(a)(5))
				in the area served by the participating local educational agency or
				school.
							(f)Evaluation
								(1)EvaluationThe
				Secretary shall conduct an independent evaluation of the program, which shall
				include an assessment of the impact of the program on student achievement, and
				may use funds available under this section to conduct the evaluation.
								(2)Limitation
									(A)In
				generalThe Secretary shall
				ensure that the organization selected to carry out the independent evaluation
				under paragraph (1) does not hold a contract or subcontract to implement any
				aspect of the program under this section.
									(B)SubcontractorsAny
				contract entered into under paragraph (1) shall prohibit the independent
				organization conducting the evaluation from subcontracting with any entity that
				holds a contract or subcontract for any aspect of the implementation of this
				section.
									(g)Technical
				assistance
								(1)Technical
				assistanceThe Secretary may
				use funds available under this section to provide technical assistance to
				prospective applicants and grantees.
								(2)Conflicts of
				interestIf the Secretary carries out paragraph (1) through any
				contracts, the Secretary shall ensure that each contract requires the
				contractor to—
									(A)screen for
				conflicts of interest when hiring individuals to carry out the responsibilities
				under the contract;
									(B)include the
				requirement in subparagraph (A) in any subcontracts the contractor enters into
				under the contract; and
									(C)establish and
				follow a schedule for carrying out subparagraph (A) and paragraph (3) and
				reporting to the Secretary on its actions under those provisions.
									(3)Screening
				processThe screening process described in paragraph (2)(A)
				shall—
									(A)include, at a
				minimum, a review of—
										(i)each individual
				performing duties under the contract or subcontract for connections to any
				State’s program under this section;
										(ii)potential
				financial interests in, or other connection to, products that might be
				purchased by a State educational agency or local educational agency in the
				course of the agency’s implementation of the program under this section;
				and
										(iii)connections to
				teaching methodologies that might require the use of specific products;
				and
										(B)be designed to
				prevent, to the extent possible, bias or the appearance of bias in the
				performance of the responsibilities outlined in the contract or
				subcontract.
									(4)Information
				dissemination
									(A)In
				generalIf the Secretary
				enters into contracts to provide technical assistance under paragraph (1), and
				if a contractor enters into subcontracts for that purpose, each such contract
				and subcontract shall require the provider of technical assistance to clearly
				separate technical assistance provided under the contract or subcontract from
				information provided, or activities engaged in, as part of the normal
				operations of the contractor or subcontractor.
									(B)Separate
				Internet web pagesEfforts to comply with subparagraph (A) may
				include, but are not limited to, the creation of separate Internet web pages
				for the purpose of fulfilling a contract or subcontract entered into under
				paragraph (1).
									(h)Program
				performance and accountability
								(1)In
				generalEach grantee shall collect and report to the Secretary
				such information on the results of the grant as the Secretary may reasonably
				require, including information on—
									(A)the mathematics
				test scores on State or district-wide assessments for all middle-school
				students in the local educational agency, including both those in schools
				participating in the program under this section and those in schools not
				participating in the program under this section; and
									(B)the percentage of
				students in the schools of the local educational agency who enroll in algebra
				courses and the percentage of those enrollees who pass algebra courses.
									(2)MethodThe
				information required under paragraph (1) shall be—
									(A)reported in a
				manner that allows for a comparison of student achievement before (to the
				extent feasible), during, and after implementation of this section; and
									(B)disaggregated by
				race, ethnicity, disability status, English proficiency, and status as
				economically disadvantaged, except that such disaggregation shall not be
				required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the result would
				reveal personally identifiable information about an individual student.
									(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $125,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
							3Peer Review of
				State Applications
						1622.Review of
				State applications
							(a)Conflicts of
				interest
								(1)In
				generalThe Secretary shall establish a process through which
				individuals who review State applications under section 1601 and 1611
				(hereafter in this section referred to as reviewers) are
				screened for potential conflicts of interest.
								(2)ScreeningThe
				screening process shall—
									(A)be reviewed and
				approved by the Office of the General Counsel of the department;
									(B)include, at a
				minimum, a review of each reviewer’s—
										(i)connection to any
				State’s program under those sections;
										(ii)potential financial interest in products
				that might be purchased by a State educational agency or local educational
				agency in the course of the agency’s implementation of the program under those
				sections; and
										(iii)professional
				connections to teaching methodologies that might require the use of specific
				products; and
										(C)be designed to
				prevent, to the extent possible, bias or the appearance of bias in the review
				of those applications.
									(b)Guidance
								(1)In
				generalThe Secretary shall
				develop guidance for how reviewers will review applications submitted under
				sections 1601 and 1611 and provide feedback to State educational agencies and
				recommendations to the Secretary. The Secretary shall also develop guidance for
				how the Secretary will review those recommendations and make final
				determinations of approval or disapproval of those applications.
								(2)RequirementsSuch
				guidance shall, at a minimum—
									(A)create a
				transparent process through which review panels provide clear, consistent, and
				publicly available documentation in support of all recommendations;
									(B)ensure that State
				educational agencies have the opportunity for direct interaction with any panel
				that reviewed its application under those sections when revising an application
				as a result of feedback from the panel;
									(C)require that any
				review panel and the Secretary clearly and consistenly document that all
				required elements of an application under those sections are included before
				the application is approved; and
									(D)create a
				transparent process through which the Secretary clearly, consistently, and
				publicly documents decisions to approve or disapprove those applications and
				the reasons for those decisions.
									1623.Prohibition on
				Federal Government
							(a)In
				generalNothing in this chapter shall be construed to alter or
				lessen the prohibition contained in section 9527(b) of this Act or section
				3403(b) of the Department of Education Organization Act.
							(b)Guidance
								(1)In
				generalThe Secretary shall develop guidance for Department of
				Education employees responsible for the implementation of this chapter that
				will assist those employees in complying with the prohibitions included in
				subsection (a).
								(2)ConsultationSuch
				guidance shall emphasize the importance of consultation with the Department’s
				Office of General Counsel on issues related to such prohibitions.
								(3)Technical
				assistanceSuch guidance shall stress that any information
				disseminated, or technical assistance provided, related to this subpart, shall
				be balanced in presenting eligible products and not in any way endorse or
				appear to endorse any particular product that might be purchased by a State
				educational agency or local educational agency in the course of such agency’s
				implementation of the program under this
				chapter
								.
		5.Robert C. Byrd
			 Honors Scholarship ProgramSubpart 6 of part A of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070d–31) is amended to read as
			 follows:
			
				6Robert C. Byrd
				American Competitiveness Program
					419A.Robert C. Byrd
				Mathematics and Science Honors Scholarship Program
						(a)PurposeThe
				purpose of this section is to award scholarships to students who are enrolled
				in studies leading to baccalaureate and advanced degrees in physical, life, or
				computer sciences, mathematics, and engineering.
						(b)DefinitionsAs
				used in this section—
							(1)the term
				computer science means the branch of knowledge or study of
				computers, including such fields of knowledge or study as computer hardware,
				computer software, computer engineering, information systems, and
				robotics;
							(2)the term
				eligible student means a student who—
								(A)is a citizen of
				the United States;
								(B)is selected by the
				managing agent to receive a scholarship;
								(C)is enrolled
				full-time in an institution of higher education, other than a United States
				service academy; and
								(D)has shown a
				commitment to and is pursuing a major in studies leading to a baccalaureate,
				masters, or doctoral degree (or a combination thereof) in physical, life, or
				computer sciences, mathematics, or engineering;
								(3)the term
				engineering means the science by which the properties of matter
				and the sources of energy in nature are made useful to humanity in structures,
				machines, and products, as in the construction of engines, bridges, buildings,
				mines, and chemical plants, including such fields of knowledge or study as
				aeronautical engineering, chemical engineering, civil engineering, electrical
				engineering, industrial engineering, materials engineering, manufacturing
				engineering, and mechanical engineering;
							(4)the term
				life sciences means the branch of knowledge or study of living
				things, including such fields of knowledge or study as biology, biochemistry,
				biophysics, microbiology, genetics, physiology, botany, zoology, ecology, and
				behavioral biology, except that the term does not encompass social psychology
				or the health professions;
							(5)the term
				managing agent means an entity to which an award is made under
				subsection (c) to manage a program of Mathematics and Science Honors
				Scholarships;
							(6)the term
				mathematics means the branch of knowledge or study of numbers
				and the systematic treatment of magnitude, relationships between figures and
				forms, and relations between quantities expressed symbolically, including such
				fields of knowledge or study as statistics, applied mathematics, and operations
				research; and
							(7)the term
				physical sciences means the branch of knowledge or study of the
				material universe, including such fields of knowledge or study as astronomy,
				atmospheric sciences, chemistry, earth sciences, ocean sciences, physics, and
				planetary sciences.
							(c)Award
							(1)(A)From funds authorized
				under section 419F to carry out this section, the Secretary is authorized,
				through a grant or cooperative agreement, to make an award to a private,
				non-profit organization, other than an institution of higher education or
				system of institutions of higher education, to manage, through a public and
				private partnership, a program of Mathematics and Science Honors Scholarships
				under this section.
								(B)The award under subparagraph (A) shall
				be for a five-year period.
								(2)(A)One hundred percent of
				the funds awarded under paragraph (1)(A) for any fiscal year shall be obligated
				and expended solely on scholarships to eligible students.
								(B)No Federal funds shall be used to
				provide more than 50 percent of the cost of any scholarship to an eligible
				student.
								(C)The maximum scholarship award shall be
				the difference between an eligible student’s cost of attendance minus any
				non-loan based aid such student receives.
								(3)(A)The secretary may
				establish—
									(i)eligibility criteria for applicants
				for managing agent, including criteria regarding financial and administrative
				capability; and
									(ii)operational standards for the
				managing agent, including management and performance requirements, such as
				audit, record keeping, record retention, and reporting procedures and
				requirements.
									(B)The Secretary, as necessary, may
				review and revise any criteria, standards, and rules established under this
				paragraph and, through the agreement with the managing agent, see that any
				revisions are implemented.
								(4)If the managing
				agent fails to meet the requirements of this section the Secretary may
				terminate the award to the managing agent.
							(5)The Secretary
				shall conduct outreach efforts to help raise awareness of the Mathematics and
				Science Honors Scholarships.
							(d)Duties of the
				managing agentThe managing agent shall—
							(1)develop criteria
				to award Mathematics and Science Honors Scholarships based on established
				measurements available to secondary students who wish to pursue degrees in
				physical, life, or computer sciences, mathematics, and engineering;
							(2)establish a
				Mathematics and Science Honors Scholarship Fund in a separate, named account
				that clearly discloses the amount of Federal and non-Federal funds deposited in
				the account and used for scholarships under this section;
							(3)solicit funds for
				scholarships and for the administration of the program from non-Federal
				sources;
							(4)solicit applicants
				for scholarships;
							(5)from the amounts in
				the Fund, award scholarships to eligible students and transfer such funds to
				the institutions of higher education that they attend;
							(6)annually submit to
				the Secretary a financial audit and a report on the progress of the program,
				and such other documents as the Secretary may require to determine the
				effective management of the program; and
							(7)shall not develop
				a criteria that discriminates against a student based on the type of program in
				which the student completed his or her secondary education.
							(e)Applications
							(1)Any eligible entity
				that desires to be the managing agent under this section shall submit an
				application to the Secretary, in such form and containing such information, as
				the Secretary may require.
							(2)Each application
				shall include a description of—
								(A)how the applicant
				meets or will meet requirements established under subsections (c)(3)(A) and
				(d);
								(B)how the applicant
				will solicit funds for scholarships and for the administration of the program
				from non-Federal sources;
								(C)how the applicant
				will provide nationwide outreach to inform students about the program and to
				encourage students to pursue degrees in physical, life, or computer sciences,
				mathematics, and engineering;
								(D)how the applicant
				will solicit applications for scholarships, including how the applicant will
				balance efforts in urban and rural areas;
								(E)the selection
				criteria based on established measurements available to secondary students the
				applicant will use to award scholarships and to renew those awards;
								(F)how the applicant
				will inform the institution of higher education chosen by the recipient of the
				name and scholarship amount of the recipient;
								(G)what procedures
				and assurances the applicant and the institution of higher education that the
				recipient attends will use to verify student eligibility, attendance, degree
				progress, and academic performance and to deliver and account for payments to
				such institution;
								(H)the management
				(including audit and accounting) procedures the applicant will use for the
				program;
								(I)the human,
				financial, and other resources that the applicant will need and use to manage
				the program;
								(J)how the applicant
				will evaluate the program and report to the Secretary annually; and
								(K)a description of
				how the entity will coordinate with, complement, and build
								on similar
				public and private mathematics and science programs.(f)Scholarship
				recipients
							(1)A student
				receiving a scholarship under this section shall be known as a Byrd
				mathematics and Science Honors Scholar.
							(2)Any student
				desiring to receive a scholarship under this section shall submit an
				application to the managing agent in such form, and containing such
				information, as the managing agent may require.
							(3)Any student that
				receives a scholarship under this section shall enter into an agreement with
				the managing agent to complete 5 consecutive years of service to begin no later
				than 12 months following completion of the final degree in a position related
				to the field in which the student obtained the degree.
							(4)If any student
				that receives a scholarship under this section fails to earn at least a
				baccalaureate degree in physical, life, or computer sciences, mathematics, or
				engineering as defined under this section, the student shall repay to the
				managing agent the amount of any financial assistance paid to such
				student.
							(5)If any student that
				receives a scholarship under this section fails to meet the requirements of
				paragraph (3), the student shall repay to the managing agent the amount of any
				financial assistance paid to such student.
							(6)(A)Scholarships shall be
				awarded for only one academic year of study at a time.
								(B)(i)A scholarship shall be
				renewable on an annual basis for the established length of the academic program
				if the student awarded the scholarship remains eligible.
									(ii)The managing agent may condition
				renewal of a scholarship on measures of academic progress and achievement, with
				the approval of the Secretary.
									(C)(i)If a student fails to
				either remain eligible or meet established measures of academic progress and
				achievement, the managing agent shall instruct the student’s institution of
				higher education to suspend payment of the student’s scholarship.
									(ii)A suspension of payment shall remain
				in effect until the student is able to demonstrate to the satisfaction of the
				managing agent that he or she is again eligible and meets the established
				measures of academic progress and achievement.
									(iii)A student’s eligibility for a
				scholarship shall be terminated if a suspension period exceeds 12
				months.
									(D)(i)(I)A student awarded a
				scholarship may, in a manner and under the terms established by, and with the
				approval of, the managing agent, postpone or interrupt his or her enrollment at
				an institution of higher education for up to 12 months.
										(II)Such a postponement or interruption
				shall not be considered a suspension for purposes of subparagraph (C).
										(ii)Neither a student nor the student’s
				institution of higher education shall receive the student’s scholarship
				payments during the period of postponement or interruption, but such payments
				shall resume upon enrollment or reenrollment.
									(iii)In exceptional circumstances, such
				as serious injury or illness or the necessity to care for family members, the
				student’s postponement or interruption may, upon notification and approval of
				the managing agent, be extended beyond the 12 month period described in clause
				(i)(I).
									(g)Responsibilities
				of institution of higher education
							(1)The managing agent
				shall require any institution of higher education that enrolls a student who
				receives a scholarship under this section to annually provide an assurance,
				prior to making any payment, that the student—
								(A)is eligible in
				accordance with subsection (b)(2); and
								(B)has provided the
				institution with a written commitment to attend, or is attending, classes and
				is satisfactorily meeting the institution’s academic criteria for enrollment in
				its program of study.
								(2)(A)The managing agent shall
				provide the institution of higher education with payments from the Fund for
				selected recipients in at least two installments.
								(B)An institution of higher education
				shall return prorated amounts of any scholarship payment to the managing agent,
				who shall deposit it in to the Fund, if a recipient declines a scholarship,
				does not attend courses, transfers to another institution of higher education,
				or becomes ineligible for a scholarship.
								419B.Mathematics
				and science incentive program
						(a)Program
							(1)In
				generalThe Secretary is authorized to carry out a program of
				assuming the obligation to pay, pursuant to the provisions of this section, the
				interest on a loan made, insured, or guaranteed under part B or D of this
				title.
							(2)EligibilityThe
				Secretary may assume interest payments under paragraph (1) only for a borrower
				who—
								(A)has submitted an
				application in compliance with subsection (d);
								(B)obtained one or
				more loans described in paragraph (1) as an undergraduate student;
								(C)is a new borrower (within the meaning of
				section 103(7) of this Act) on or after the date of enactment of the
				Strengthening America’s Innovation and Competitiveness Act;
								(D)is a highly
				qualified teacher (as defined in section 9101 of the Elementary and Secondary
				Education Act of 1965) of science, technology, engineering or mathematics at an
				elementary or secondary school in a high need local educational agency, or is a
				mathematics, science, or engineering professional; and
								(E)enters into an
				agreement with the Secretary to complete 5 consecutive years of service in a
				position described in subparagraph (D), starting on the date of the
				agreement.
								(3)Prior interest
				limitationsThe Secretary shall not make any payments for
				interest that—
								(A)accrues prior to
				the beginning of the repayment period on a loan in the case of a loan made
				under section 428H or a Federal Direct Unsubsidized Stafford Loan; or
								(B)has accrued prior
				to the signing of an agreement under paragraph (2)(E).
								(4)Initial
				selectionIn selecting participants for the program under this
				section, the Secretary—
								(A)shall choose among
				eligible applicants on the basis of—
									(i)the national
				security, homeland security, and economic security needs of the United States,
				as determined by the Secretary, in consultation with other Federal agencies,
				including the Departments of Labor, Defense, Homeland Security, Commerce, and
				Energy, the Central Intelligence Agency, and the National Science Foundation;
				and
									(ii)the academic
				record or job performance of the applicant; and
									(B)may choose among
				eligible applicants on the basis of—
									(i)the likelihood of
				the applicant to complete the 5-year service obligation;
									(ii)the likelihood of
				the applicant to remain in science, mathematics, or engineering after the
				completion of the service requirement; or
									(iii)other relevant
				criteria determined by the Secretary.
									(5)Availability
				subject to AppropriationsLoan interest payments under this
				section shall be subject to the availability of appropriations. If the amount
				appropriated for any fiscal year is not sufficient to provide interest payments
				on behalf of all qualified applicants, the Secretary shall give priority to
				those individuals on whose behalf interest payments were made during the
				preceding fiscal year.
							(6)RegulationsThe
				Secretary is authorized to prescribe such regulations as may be necessary to
				carry out the provisions of this section.
							(b)Duration and
				Amount of Interest PaymentsThe period during which the Secretary
				shall pay interest on behalf of a student borrower who is selected under
				subsection (a) is the period that begins on the effective date of the agreement
				under subsection (a)(2)(E), continues after successful completion of the
				service obligation, and ends on the earlier of—
							(1)the completion of
				the repayment period of the loan;
							(2)payment by the
				Secretary of a total of $5,000 on behalf of the borrower;
							(3)if the borrower
				ceases to fulfill the service obligation under such agreement prior to the end
				of the 5-year period, as soon as the borrower is determined to have ceased to
				fulfill such obligation in accordance with regulations of the Secretary;
				or
							(4)6 months after the
				end of any calendar year in which the borrower’s gross income equals or exceeds
				4 times the national per capita disposable personal income (current dollars)
				for such calendar year, as determined on the basis of the National Income and
				Product Accounts Tables of the Bureau of Economic Analysis of the Department of
				Commerce, as determined in accordance with regulations prescribed by the
				Secretary.
							(c)Repayment to
				Eligible LendersSubject to the regulations prescribed by the
				Secretary by regulation under subsection (a)(6), the Secretary shall pay to
				each eligible lender or holder for each payment period the amount of the
				interest that accrues on a loan of a student borrower who is selected under
				subsection (a).
						(d)Application for
				repayment
							(1)In
				generalEach eligible individual desiring loan interest payment
				under this section shall submit a complete and accurate application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require.
							(2)Failure to
				complete service agreementSuch application shall contain an
				agreement by the individual that, if the individual fails to complete the 5
				consecutive years of service required by subsection (a)(2)(E), the individual
				agrees to repay the Secretary the amount of any interest paid by the Secretary
				on behalf of the individual.
							(e)Treatment of
				consolidation loansA consolidation loan made under section 428C
				of this Act, or a Federal Direct Consolidation Loan made under part D of title
				IV of this Act, may be a qualified loan for the purpose of this section only to
				the extent that such loan amount was used by a borrower who otherwise meets the
				requirements of this section to repay—
							(1)a loan made under
				section 428 or 428H of this Act; or
							(2)a Federal Direct
				Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, made under part
				D of title IV of this Act.
							(f)Prevention of
				Double BenefitsNo borrower may, for the same service, receive a
				benefit under both this section and—
							(1)any loan
				forgiveness program under title IV of this Act; or
							(2)subtitle D of
				title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et
				seq.).
							(g)DefinitionsAs
				used in this section—
							(1)the term
				high need local educational agency has the same meaning given
				such term in section 201(b)(4); and
							(2)the term
				mathematics, science, or engineering professional means a person
				who—
								(A)holds a
				baccalaureate, masters, or doctoral degree (or a combination thereof) in
				science, mathematics, or engineering; and
								(B)works in a field
				the Secretary determines is closely related to that degree,
								which
				shall include working as a professor at a two- or four-year institution of
				higher education.419F.Authorization
				of AppropriationsThere are
				authorized to be appropriated $41,000,000 for fiscal year 2008 and such sums as
				may be necessary for each of the 5 succeeding fiscal years to carry out this
				subpart.
					.
		6.Critical foreign
			 languages
			(a)FindingsSection
			 601(a) of the Higher Education Act of 1965 (20 U.S.C. 1121(a)) is amended by
			 adding at the end the following:
				
					(6)It is crucial that
				we expand the number of individuals in the United States mastering languages
				such as Arabic, Chinese, Russian, Hindi and Farsi, and the number of
				advanced-level speakers of those languages.
					(7)The weaknesses in
				teaching and learning foreign languages can be addressed by starting language
				learning at a younger age and expanding opportunities for foreign language
				education throughout formal schooling, including the postsecondary
				level.
					.
			(b)PurposesSection
			 601(b) of the Higher Education Act of 1965 (20 U.S.C. 1121(b)) is
			 amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(4)to significantly
				increase the opportunities to study, and the number of students in the United
				States who achieve the highest level of proficiency in, foreign languages
				critical to the security and competitiveness of the
				Nation.
						.
				(c)International
			 and foreign language studiesPart A of title VI of the Higher
			 Education Act of 1965 (20 U.S.C. 1121 et seq.) is amended—
				(1)by redesignating
			 sections 607 through 610 as sections 608 through 611, respectively; and
				(2)by inserting after
			 section 606 the following:
					
						607.Advancing
				America through foreign language partnerships
							(a)Program
				authorized
								(1)In
				generalThe Secretary is authorized to award grants to
				institutions of higher education, in partnership with one or more local
				educational agencies, to establish articulated programs of study in
				critical-need foreign languages that will enable successful students to advance
				from elementary school through college to achieve a superior level of
				proficiency in those languages.
								(2)Grant
				periodA grant awarded under paragraph (1) shall be for a period
				of not more than five years. A grant may be renewed for not more than two
				additional five-year periods, if the Secretary determines that the grantee’s
				program is effective and the renewal will best serve the purpose of this
				program.
								(b)DefinitionsAs
				used in this section:
								(1)The term
				critical-need foreign languages means foreign languages, such as
				Arabic, Chinese, Russian, Hindi, and Farsi, determined by the Secretary to be
				most critical for the national security of the United States.
								(2)The term
				superior level of proficiency means level (3), the professional
				working level, as measured by the Federal Interagency Language Roundtable (ILR)
				or the American Council on the Teaching of Foreign Languages (ACTFL).
								(c)Applications
								(1)In
				generalAny institution of higher education that desires to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require.
								(2)ContentsEach
				application shall—
									(A)identify each local
				educational agency partner, including contact information and letters of
				commitment, and describe each such partner’s responsibilities (including how
				they will be involved in planning and implementing program curriculum, what
				resources they will provide, and how they will ensure continuity of student
				progress from elementary school to the postsecondary level);
									(B)describe how an
				articulated curriculum for students will be developed and implemented,
				including how pedagogical philosophy, goals, and approaches will be consistent
				throughout all educational levels of the program;
									(C)identify target
				proficiency levels for students at critical benchmarks (such as grades 4, 8,
				and 12), and describe how progress toward those proficiency levels will be
				assessed at the benchmarks and how the project will use the results of the
				assessments to ensure continuous progress toward achieving a superior level of
				proficiency at the postsecondary level;
									(D)describe how the
				applicant will—
										(i)ensure that
				students entering college from a program supported under this part will be
				assessed and enabled to progress to a superior level of proficiency;
										(ii)address the needs
				of students already at, or near, the superior level of proficiency, which may
				include diagnostic assessments for placement purposes, customized and
				individualized language learning opportunities, and experimental and
				interdisciplinary language learning; and
										(iii)identify and
				describe how it will partner with other institutions of higher education to
				provide participating students with multiple options for postsecondary
				education consistent with the purpose of this part; and
										(E)describe how the
				applicant will support and continue the program after the grant has expired,
				including how it will seek support from other sources, such as State and local
				government, foundations, and the private sector.
									(d)Uses of
				fundsFunds awarded under this part shall be used to develop and
				implement programs at the elementary through postsecondary school levels
				consistent with the purpose of this part by carrying out one or more of the
				following activities:
								(1)To recruit and
				develop teachers directly related to the purpose of this part at the elementary
				through high school levels.
								(2)To provide
				innovative opportunities for maximum language exposure for students in the
				program, such as the creation of immersion environments (like language houses,
				language tables, and immersion classrooms, and weekend and summer
				experiences).
								(e)Matching
								(1)In
				general
									(A)ContributionIn
				each fiscal year, a grantee shall provide a non-Federal contribution in an
				amount equal to 10 percent of the total amount of the grant award for that
				fiscal year.
									(B)WaiverThe
				Secretary may waive the requirement of subparagraph (A), in any fiscal year, if
				the Secretary determines that—
										(i)the application of
				the matching requirement will result in serious hardship for the grantee;
				or
										(ii)it will best
				serve the purpose of this program.
										(2)CompositionA
				grantee’s non-Federal contribution required under paragraph (1) may be provided
				in cash or in kind, fairly evaluated, and shall include only non-Federal funds
				that are used in a manner consistent with the purpose of this section.
								(f)Program
				evaluation
								(1)In
				generalThe Secretary may reserve not more than five percent of
				the total amount appropriated for this part for any fiscal year to evaluate the
				program under this part.
								(2)ReportsThe
				Secretary shall promptly report to Congress on the results of any program
				evaluation conducted under this
				subsection.
								.
				7.Sense of
			 Congress
			(a)FindingsThe Congress makes the following
			 findings:
				(1)Just 21 percent of
			 mathematics doctorates and 39 percent of master’s degrees went to women in
			 1992.
				(2)Fewer girls than
			 boys take advanced math and science courses in high school, and girls as a
			 group are outperformed by boys on standardized math and science tests. Those
			 gaps persist throughout college and beyond.
				(3)According to the
			 author Tom Peters in his book titled Re-Imagine, women control
			 51 percent of the New York Stock Exchange, women manage 83 percent of the
			 household income, and women are responsible for 85 percent of all purchasing of
			 goods and services in the United States, which represents
			 $6,000,000,000.
				(4)Women will inherit
			 85 to 90 percent of the Nation’s wealth in the next 10 years, women are
			 starting businesses at twice the rate of men, making women-owned businesses the
			 fastest growing segment in the United States economy, and women-owned
			 businesses generate some $2.46 trillion dollars in revenue each year.
				(b)Sense of
			 CongressIt is the sense of the Congress that female students
			 should be encouraged to participate in programs that are served by the grants
			 authorized under this Act.
			
